COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-004-CV
 
JERRY LEWALLEN
                                                                  
APPELLANT
V.
DIPERT TRAVEL, INC.
                                                              
APPELLEE
----------
FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1) AND
JUDGMENT
----------
We have considered the "Joint Motion To Dismiss." It is the court's
opinion that the motion should be granted; therefore, we dismiss the appeal. See
TEX. R. APP. P. 42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party incurring the same, for which
let execution issue.
 
                                                       
   PER CURIAM
 
PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: May 8, 2003

1. See Tex. R. App. P. 47.4.